The Court decided against the objection, and the examination was read.
Price then contended that the three following propositions must b.e proved,
*1961. That he had the notes in his possession.
2. That he knew them to be forgeries.
3. That he had them in his possession knoAving they forgeries, with intent to pass them.
The Court agreed with the counsel for the prisoner, but left it to the jury to say whether, from the evidence, they ' could legally infer them.
The jury returned a verdict of guilty, against the defendant. .